       Case 5:20-cv-01221-JKP-ESC Document 3 Filed 10/15/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


TYWANA DEWINN GRANT,                              §
                                                  §
                   Plaintiff,                     §                 SA-20-CV-01221-JKP
                                                  §
vs.                                               §
                                                  §
ANDREW SAUL, COMMISSIONER OF                      §
THE SOCIAL SECURITY                               §
ADMINISTRATION;                                   §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the court in the above-styled cause of action is Plaintiff’s motion to proceed in

forma pauperis [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford court fees and

costs. Having considered Plaintiff’s application and supporting affidavit, the Court is of the

opinion the motion should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes

income and asset information, which indicates that Plaintiff is unemployed but receives monthly

disability payments of $1,550. Plaintiff has one daughter in college, for whom she provides

some support, but indicates that she does not have any significant funds in a checking or savings

account. Plaintiff estimates her monthly expenses as $1,527. This information demonstrates that

       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
                                                 1
       Case 5:20-cv-01221-JKP-ESC Document 3 Filed 10/15/20 Page 2 of 4




Plaintiff does not have sufficient monthly resources available to pay the filing fee, and the Court

will grant the motion to proceed IFP.

       The Court notes that Plaintiff has a separate pending Social Security appeal, for which

she was also granted IFP status.         See 5:20-cv-00301-OLG-HJB.          That case appeals an

administrative decision dated June 20, 2019, but is currently stayed in light of the COVID-19

pandemic pending the Commissioner’s ability to produce a certified transcript of record

necessary for Defendant to answer and the Court to adjudicate the case. This case appeals an

administrative decision dated February 4, 2020. The cases may be related, but without the

administrative transcript in either case, the Court is unable to determine the relationship between

the two causes of action. Accordingly, the Court will allow this case to proceed and will further

evaluate the nature of this action upon the filing of the administrative transcript by the

Commissioner.

       IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security, and the Clerk shall, until

further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

       IT IS FURTHER ORDERED that, if not already accomplished, within ten (10) days of

the date of this Order, Plaintiff shall submit to the Clerk’s Office a fully completed United States

Marshal Service Form 285, including fully complete addresses, for each Defendant required to

be served and the United States Marshal’s Service shall serve each defendant with a copy of the

Complaint and a copy of this order by certified mail, return receipt requested. Plaintiff is




                                                  2
           Case 5:20-cv-01221-JKP-ESC Document 3 Filed 10/15/20 Page 3 of 4




informed that federal law requires service of her Complaint and summons on the following

offices:

                   The Attorney General of the United States
                   950 Pennsylvania Ave., N.W.
                   Washington, D.C. 20530-0001

                   The United States Attorney
                   601 NW Loop 410, Suite 600
                   San Antonio, TX 78216

                   Commissioner of the Social Security Administration
                   c/o Office of the Regional Chief Counsel, Region VI
                   Social Security Administration
                   1301 Young Street, Ste. A-702
                   Dallas, TX 75202-5433

See Fed. R. Civ. P. Rule 4(i)(1), (2); 79 Fed. Reg. 4519-04.

           In light of the fact that Plaintiff is representing herself pro se in this action, the Court also

directs her to the following resources to assist her in prosecuting her case:

               •   The Federal Rules of Civil Procedure, available at: www.uscourts.gov/file/rules-
                   civil-procedure

               •   This Court’s Local Rules, available at https://www.txwd.uscourts.gov/court-
                   information/lcr-civil-rules/

               •   The “Complete Pro Se Manual” which is available on the Court’s website at:
                   https://www.txwd.uscourts.gov/filing-without-an-attorney/.

           Plaintiff is directed to familiarize herself with these resources. Also, although pro se

litigants are held to a less stringent standard, they are nevertheless required to follow the rules

that govern all litigants in federal court. Grant v. Cuellar, 59 F.3d 524, 524 (5th Cir. 1995).

These rules include but are not limited to the rules and Court orders regarding conference with

opposing counsel, following deadlines imposed by the rules and the Court’s Scheduling Order,

observing the response times for non-dispositive and dispositive motions as set forth in Local




                                                      3
       Case 5:20-cv-01221-JKP-ESC Document 3 Filed 10/15/20 Page 4 of 4




Rule CV-7(e), and keeping the Court updated with a current address to ensure all filings are

received.

       IT IS SO ORDERED.

       SIGNED this 15th day of October, 2020.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                             4
